Spencer, J.
The judgments appealed from in the foregoing entitled actions are affirmed on the opinion in Straw et al. v. Jenks (decided at this term). In the five actiohs lastly above entitled it would probably have not been erroneous to have submitted the cases to the jury, with instructions that they would be warranted in finding for the plaintiffs, respectively, nominal damages, and nothing more; but we do not think the omission to do this, under the circumstances, sufficient to justify us in reversing the judgment. Judgments affirmed.
All concurring except McConnell, J., not sitting.